DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03/07/2022.  These drawings are acceptable.
Claim Objections
Applicant amended claim 8 in the manner proposed by the examiner, therefore the objection of claim 8 has been withdrawn.

Claim Rejections - 35 USC § 112
In claim set dated 03/07/2022, claims 5, 6 and 19 as to overcome the prior 112(b) antecedent basis type rejections of claims 5, 6 and 19. Therefore, the 112(b) rejections of claims 5, 6 and 19 have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-16 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshua Stuckey US 20120111653 A1 (Stuckey).
Regarding claim 1, Stuckey (Abstract, Figs. 2 and 3) discloses a vehicle air induction assembly comprising: an air duct (24, 72) configured to supply air to an engine air filter (pars [0012, 0017, 0024]) having an opening (O) therein and configured to be connected to a vehicle fascia (Fig.2, par [0015]), the air duct (24, 72) configured to be connected to the air guide (G) such that air flowing through the opening (O) flows into the air duct; and a bracket member (18, 58, 66) connected to the air guide, the bracket member having a first side wall (110) a second side wall (112) and a lower wall 106) connecting the first and second side walls, the bracket member and the air duct (24, 72) being disposed on opposite sides of the air guide opening, the lower wall (106) of the bracket member being substantially planar (Figs.2 and 3 depict lower wall 106 as substantially planar), an air inlet (I) being defined by the air guide and the bracket member.

    PNG
    media_image1.png
    603
    792
    media_image1.png
    Greyscale

Regrading claim 2, Stuckey discloses the limitations of claim 1, as discussed previously where Stuckey (Annotated fig. 2 above) further discloses wherein the air guide opening (O) extends from an upper surface to a lower surface of the air guide, the air duct (24, 72) being connected to the upper surface of the air guide (30, 84, G).
Regarding claim 3, Stuckey discloses the limitations of claim 1 as discussed previously, where Stuckey (Annotated fig. 2 above) further discloses wherein a tab (T) extends downwardly from the lower surface of the air guide, the tab being disposed forward of the bracket member (56) in a longitudinal direction of the vehicle (Tab T is closer to elements 14 and 4 which are disclosed as front of vehicle relative to the bracket member (56).
Regarding claim 4, Stuckey discloses the limitations of claims 1 and 3 as discussed previously, where Stuckey (Annotated fig. 2 above) further discloses wherein the tab (T) is spaced from the bracket member (56).
Regarding claim 5, Stuckey discloses the limitations of claims 1 and 3 as discussed previously, where Stuckey (Annotated fig. 2 above) further discloses wherein a width of the tab (T) is substantially equal to a width of the bracket member (width of front wall 104 of bracket 56 seen in cross-section in figure 2 is depicted as substantially equal to the width of the T).
Regarding claim 6, Stuckey discloses the limitations of claims 1 and 3 as discussed previously, where Stuckey (Annotated fig. 2 above) further discloses wherein a height of the tab is less than a height of the bracket member (The bracket member 18 or 66 has a depicted length or height in the vertical direction which is greater than a length or height of the tab T).
Regarding claim 7, Stuckey discloses the limitations of claims 1 and 3 as discussed previously, where Stuckey (Annotated fig. 2 above and fig. 3) further discloses wherein the first (110) and second (112) side walls and the lower wall (106) of the bracket member (58) define an air flow passage from the air inlet (I) to the air guide opening (O) (par [0019-0021]).
Regarding claim 9, Stuckey discloses the limitations of claims 1 and 3 as discussed previously, where Stuckey (Fig. 1 and Annotated fig. 2) further discloses wherein an upper portion of the air inlet (I) is formed by a lower edge of the tab (T), and a lower portion of the air inlet is formed by an upper surface (130, Fig.1 or 60 in Fig. 2 where par [021] discloses where scoop 58 and 66 are molded as single piece) or of the lower wall (106) of the bracket member).
Regarding claim 11, Stuckey (Abstract; Figs.1-3) discloses a vehicle air intake assembly comprising: a vehicle fascia (Fig.2, par [0015]); and a vehicle air induction assembly connected to the vehicle fascia, the vehicle air induction assembly including an air guide (30, 84, G)  having an opening (O, depicted in Annotated fig. 2 above) therein and connected to a vehicle fascia; an air duct (24, 72) connected to the air guide such that air flowing through the air guide opening flows into the air duct, the air duct being configured to supply air to an engine air filter (pars [0012, 0017, 0024]); and - 10 -a bracket member (18, 58, 66) connected to the air guide, the bracket member and the air duct being disposed on opposite sides of the air guide opening (O), the bracket member and the air guide defining an air flow passage supplying air to the air guide opening, a lower wall (106) of the bracket member (58) defining the air flow passage being substantially planar.
Regarding claim 12, Stuckey discloses the limitations of claim 11 as discussed previously, where Stuckey further discloses wherein the bracket member (58) has a first side wall (110), a second side wall (112) and a lower wall (106) connecting the first and second side walls, the first and second side walls being connected to the air guide (30, 84).
Regarding claim 13, Stuckey discloses the limitations of claim 11 as discussed previously, where Stuckey further discloses wherein the air guide opening (O) extends from an upper surface to a lower surface of the air guide (30, 84, G), the air duct (24, 72) being connected to the upper surface of the air guide.
Regarding claim 14, Stuckey discloses the limitations of claims 11 and 13 as discussed previously, where Stuckey (Annotated fig. 2 above) further discloses wherein a tab (T) extends downwardly from the lower surface of the air guide, the tab being disposed forward of the bracket member in a longitudinal direction of the vehicle (Tab T is closer to elements 14 and 4 which are disclosed as front of vehicle relative to the bracket member (18, 58, 66).
Regarding claim 15, Stuckey discloses the limitations of claims 11, 13 and 14 as discussed previously, where Stuckey (Annotated fig. 2 above) further discloses where Stuckey (Annotated fig. 2 above) further discloses wherein the tab (T) is spaced from the bracket member (18, 58, 66).
Regarding claim 16, Stuckey discloses the limitations of claims 11 and 13-15 as discussed previously, where Stuckey (Annotated fig. 2 above) further discloses wherein an air inlet (I) is defined a lower edge of the tab (T), a forward end (130) of the lower wall (106) of the bracket member, and forward ends of the first and second side walls (110, 112) of the bracket member (18, 58, 66), air being supplied through the air flow passage from the air inlet to the air guide opening.
Regarding claim 18, Stuckey discloses the limitations of claims 11 and 13-17 as discussed previously, where Stuckey (Annotated fig. 2 above) further discloses wherein a grille member (52) is connected to the vehicle fascia (par [0015]), air being supplied to the air flow passage through the grille member (Fig. 2).
Regarding claim 19, Stuckey discloses the limitations of claims 11, 13 and 14 as discussed previously, where Stuckey (Annotated fig. 2 above) further discloses wherein a first height of the tab is less than a second height of the bracket member (The bracket member 18 or 66 has a depicted length or height in the vertical direction which is greater than a length or height of the tab T).
Regarding claim 20, Stuckey discloses the limitations of claims 11 and 13-17 as discussed previously, where Stuckey (Annotated fig. 2 above) further discloses wherein the air inlet (I) is disposed forward of the air guide opening (O) in a vehicle longitudinal direction.
Regarding claims 21 and 22, Stuckey discloses the limitations of claims 1 and 11 as discussed previously, where Stuckey (annotated figure 2 above) further discloses wherein a rearmost end (RW) of the lower wall (106) of the bracket member (58) is disposed rearward of the opening (O) in the air guide (G) in a flow direction of the air.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshua Stuckey US 20120111653 A1 (Stuckey).
Regarding claim 8, Stuckey discloses the limitations of claim 1 as discussed previously, where Stuckey (Fig. 3) further discloses a plurality of fastener openings 88 and 90 are disposed on mounting wall (28, 80), where each of the plurality of fastener openings being configured to receive a fastener (86) to secure the bracket member (18, 66) to the air guide (30, 84), where paragraph [0019] further discloses Flanged portions 96, 98 can extend from the sidewalls 92, 94, respectively, for further securing or mounting of the primary scoop 66 within the engine compartment 56.  
Stuckey however does not explicitly state a plurality of fastener openings being disposed in each of the first and second sidewalls of the bracket member.
The examiner however considers it obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Stuckey such that the fastener openings are rearranged from the fastener wall of Stuckey and instead located on each of the respective sidewalls of Stuckey provided the courts have established prior precedent that claims to an apparatus which read on the prior art except with regard to the position of an/the element(s) were held unpatentable because shifting the position of the element(s) would not have modified the operation of the device, for further consideration please see MPEP section 2144.04 V.I.C.
Response to Arguments
Applicant’s arguments are solely directed to newly added claim limitations, therefore the examiner considers the above office action to provide the official response to all arguments directed to newly added claim limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2008247122 A discloses air guide with bracket having planar bottom surface, inlets and openings.
US 20120048632 A1 discloses air guide with bracket having planar bottom surface, inlets and openings.
DE 102016209676 A1 discloses air guide with bracket having planar bottom surface, inlets and openings.
WO 2017102681 A1 discloses air guide with bracket having planar bottom surface, inlets and openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747